Citation Nr: 1528338	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for glaucoma of the right eye.

5.  Entitlement to service connection for glaucoma of the left eye.

6.  Entitlement to service connection for high blood pressure, to include as secondary to glaucoma.

7.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to November 1993, including in Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) from April 2012 (tinnitus and ulcers), April 2013 (hips, glaucoma, high blood pressure, depression, and TDIU), and August 2014 (headaches and sleep apnea) rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a Central Office hearing in his December 2013 substantive appeal.  However, he withdrew the request in a June 2014 statement.

The issues of 1) entitlement to service connection for headaches; 2) entitlement to service connection for sleep apnea; 3) entitlement to service connection for an acquired psychiatric disorder, claimed as depression; and 4) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Tinnitus had its onset in service.

2.  The most probative evidence fails to link the Veteran's ulcer disorder to service.

3.  The most probative evidence fails to link the Veteran's bilateral hip disorder to service.

4.  The most probative evidence fails to link the Veteran's right eye glaucoma to service.

5.  Left eye glaucoma had its onset in service.

6.  The most probative evidence fails to link the Veteran's high blood pressure to service, or to service-connected left eye glaucoma.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing entitlement to service connection for an ulcer disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2014).

3.  The criteria for establishing entitlement to service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2014).

4.  The criteria for establishing entitlement to service connection for right eye glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for establishing entitlement to service connection for left eye glaucoma have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2014).

6.  The criteria for establishing entitlement to service connection for high blood pressure, including on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the claims for entitlement to service connection for a bilateral hip disorder, right eye glaucoma, and high blood pressure, the duty to notify was satisfied prior to the initial April 2013 RO decision by way of letters sent to the Veteran in January 2013 and March 2013 that informed him of his duty and the VA's duty for obtaining evidence.  The RO also provided adequate notice of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although such notice was not sent with respect to the issue of entitlement to service connection for an ulcer disorder, the Veteran was not prejudiced thereby because the Veteran had actual knowledge of the requirements from the January 2013 and March 2013 letters, and the issue was subsequently readjudicated in a November 2013 statement of the case.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed.Cir. 2007).
VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay evidence have been obtained.

Additionally, the August 2014 VA examination for an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness related to Gulf War service is adequate.  Specifically, the VA examiner used his expertise to draw conclusions from the totality of the evidence.  His report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

Medical opinions regarding the Veteran's claimed ulcer disorder, bilateral hip disorder, right eye glaucoma, and high blood pressure are not required because the record before the Board does not indicate that any of those disabilities had a causal connection to or was associated with his active military service, or with any service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990.  38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

Analysis: Service Connection for Tinnitus

The Veteran contends at his April 2012 VA examination that he was exposed to excessive noise in service, and that his tinnitus has been present since service time.

The Board finds that the Veteran's report is both competent based on his ability to observe the phenomenon with his own senses, and credible because it is consistent with his military occupational specialty (MOS) of Combat Engineer.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).

The April 2012 VA examiner found that "the etiology of the tinnitus reported today is unknown."  However, because tinnitus is subject to lay observation, and because no inconsistent statement or other evidence to the contrary is of record, the Board finds that the Veteran's competent and credible lay statements to the VA examiner, when combined with evidence in his DD Form 214 substantiating his MOS, is sufficient to warrant a grant of service connection.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Service Connection for Ulcers

The Veteran contends in his February 2013 statement that he was hospitalized in July 2011 for a perforated ulcer that had protruded through his intestines, underwent surgery, and was discharged in August 2011.  He reports that he has had two episodes of blood in his stool, which he believes were due to his untreated ulcer causing his stomach muscles to erode and his blood vessels to become damaged.  He also reports that his ulcers result in weakness, dizziness, fatigue, and weight loss.  In his December 2013 substantive appeal, the Veteran asserts that his perforated gastric ulcer should be service connected.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for an ulcer disorder because there is no competent and credible evidence linking it to service.

Specifically, the Veteran's service treatment records include no complaint, diagnosis, or treatment of ulcers.  In an April 1993 Report of Medical Examination, the clinician found that the Veteran's abdomen and viscera were normal.  Further, in a January 2014 VA treatment record, the Veteran stated that he had abdominal surgery for an ulcer in 2010-approximately 17 years after separation from service.  Treatment records from Dr. D. G. of S. F. H. reflect that the Veteran was admitted to the hospital in July 2011 with a diagnosis of perforated viscus, underwent an exploratory laparotomy with patch of omental ulcer, and was discharged in August 2011 with a postoperative diagnosis of perforated duodenal ulcer.

Moreover, to the extent that the Veteran believes that his ulcer disorder results from service, the Board finds that the Veteran is not competent to link his current ulcer disorder to service or to any event therein because it is a complex disorder requiring medical testing.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  No competent evidence linking the Veteran's ulcer disorder to service is of record.

The Board further finds that the presumptive provisions of 38 C.F.R. § 3.317 are inapplicable because the Veteran's symptoms are attributable to a known clinical diagnosis.  Specifically, following a July 2011 computed tomography (CT) scan from which Dr. M. P. of S. F. H. found that the Veteran's free intra-abdominal air and hollow viscus perforation of the duodenal ulcer had an uncertain etiology, VA provided a Gulf War General Medical Examination in August 2014.  The VA examiner opined that the functional impact of the Veteran's signs and symptoms did not represent an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness because the duodenal ulcer both has a known etiology and is easily diagnosable.  The Board finds that the VA Gulf War General Medical Examination report is most probative as to the absence of an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness based on the qualification of the examiner and his rationale.  Further, no competent opinion to the contrary is of record.

In sum, the Board finds that the most probative evidence fails to link the Veteran's current ulcer disorder to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Service Connection for a Bilateral Hip Disorder

The Veteran contends in his February 2013 statement that his bilateral hip arthralgia results from his "combat training during unconditional weather."

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for a bilateral hip disorder because there is no competent and credible evidence linking it to service.

Specifically, the Veteran's service treatment records include no complaint, diagnosis, or treatment of a bilateral hip disorder.  In an April 1993 Report of Medical Examination, the clinician found that the Veteran's musculoskeletal system was normal.  Further, in a July 2013 VA treatment record, the Veteran reported that he had been having pain in his right hip for the last year, and denied any hip injury.  In a separate July 2013 VA treatment record, a clinician found radiological evidence of degenerative right hip changes, and the Veteran reported that he had a gradual onset of hip pain, beginning 3 to 5 years earlier-that is, as early as 2008, or approximately 15 years after separation from service.

Moreover, to the extent that the Veteran believes that his claimed bilateral hip disorder results from service, the Board finds that the Veteran is not competent to link his current hip disorder to service or to any event therein because it is a complex disorder requiring medical testing.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir. 2010).

The Board further finds that the credibility of the Veteran's February 2013 assertion that his hip disorder began in service is outweighed by his July 2013 statements to treating VA clinicians denying any hip injury and reporting that the onset was as early as five years earlier.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of statements); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board finds that no competent and credible evidence linking the Veteran's hip disorder to service is of record.

Additionally, where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested hip arthritis to a degree of 10 percent within one year from the date of termination of service.

The Board further finds that the presumptive provisions of 38 C.F.R. § 3.317 are inapplicable because the Veteran's symptoms are attributable to a known clinical diagnosis.  Specifically, VA provided a Gulf War General Medical Examination in August 2014.  The VA examiner opined that the functional impact of the Veteran's signs and symptoms did not represent an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness because the osteoarthritis both has a known etiology and is easily diagnosable.  The Board finds that the VA Gulf War General Medical Examination report is most probative as to the absence of an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness based on the qualification of the examiner and his rationale.  Further, no competent opinion to the contrary is of record.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed bilateral hip disorder to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Service Connection for Glaucoma of the Right Eye

The Veteran contends in his February 2013 statement that his glaucoma results from his military service.  Although there are service- and post-service treatment records discussing left eye glaucoma, the issue of right eye glaucoma is developed because the Veteran specified "bilateral glaucoma" in his October 2014 substantive appeal.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for right eye glaucoma because there is no competent and credible evidence linking it to service.

Specifically, the Veteran's service treatment records include no complaint, diagnosis, or treatment of right eye glaucoma.  In an April 1993 Report of Medical Examination, the clinician found that the Veteran's eyes, ophthalmoscopic system, pupils, and ocular motility were normal.

To the extent that the Veteran believes that his claimed right eye glaucoma results from service, the Board finds that the Veteran is not competent to link his current glaucoma to service or to any event therein because it is a complex disorder requiring medical testing.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir. 2010).

The Board further finds that the presumptive provisions of 38 C.F.R. § 3.317 are inapplicable because the Veteran's symptoms are attributable to a known clinical diagnosis.  Specifically, VA provided a Gulf War General Medical Examination in August 2014.  The VA examiner opined that the functional impact of the Veteran's signs and symptoms did not represent an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness because the glaucoma both has a known etiology and is easily diagnosable.  The Board finds that the VA Gulf War General Medical Examination report is most probative as to the absence of an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness based on the qualification of the examiner and his rationale.  Further, no competent opinion to the contrary is of record.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed right eye glaucoma to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Service Connection for Glaucoma of the Left Eye

The Veteran contends in his February 2013 statement that his glaucoma results from his military service.

The Veteran's service treatment records confirm left eye trauma.  A September 1990 record shows that the Veteran was assaulted after a football game and injured in his left eyebrow.  Later that month, a clinician found that the Veteran had a laceration in his left eye.

Further, an April 2014 VA treatment record includes a VA ophthalmologist's opinion that the Veteran's "angle recession glaucoma OS [in the left eye]....is secondary to trauma 20+ years ago OS."

Based on the above, including contemporaneous evidence of left eye trauma and a competent and credible nexus opinion from a VA ophthalmologist, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left eye glaucoma is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for left eye glaucoma.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Service Connection for High Blood Pressure

The Veteran contends in his February 2013 statement that during active service in the Persian Gulf, he experienced elevation of his blood pressure, which he believes was a result of his glaucoma.

As an initial matter, the Board observes that "high blood pressure" is a subjective characterization of a numerical test result, and not a disability.  As the most analogous recognized disability is hypertension, the Board will analyze the claim under that framework.  VA regulations provide that for purposes of VA compensation, the term hypertension means that the diastolic blood pressure (that is, the bottom number of the blood pressure ratio) must be predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure (that is, the top number of the blood pressure ratio) is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for high blood pressure or hypertension because there is no competent and credible evidence linking it to service.

Specifically, the Veteran's service treatment records include no complaint, diagnosis, or treatment of hypertension.  In an April 1993 Report of Medical Examination, the clinician found that the Veteran's blood pressure was 150/80.  Other blood pressure readings in service include 132/82 (March 1989), 138/58 (August 1989), 132/64 (March 1993) and 132/72 (March 1993).  Further, in March 1993 a service physician administered an x-ray and found "no evidence of acute cardiopulmonary disease."

To the extent that the Veteran believes that his claimed hypertension results from service or is secondary to his glaucoma, the Board finds that the Veteran is not competent to link his claimed hypertension thereto because it is a complex disorder requiring medical testing.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir. 2010).

Additionally, where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested hypertension to a degree of 10 percent within one year from the date of termination of service.

The Board further finds that the presumptive provisions of 38 C.F.R. § 3.317 are inapplicable.  Specifically, VA provided a Gulf War General Medical Examination in August 2014.  The VA examiner opined that the functional impact of the Veteran's signs and symptoms did not represent an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness.  The Board finds that the VA Gulf War General Medical Examination report is most probative as to the absence of an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness based on the qualification of the examiner and his rationale.  Further, no competent opinion to the contrary is of record.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed high blood pressure or hypertension to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for an ulcer disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for right eye glaucoma is denied.

Service connection for left eye glaucoma is granted.

Service connection for high blood pressure is denied.




REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, the Board observes that the scope of the claim is not limited to depression, but may extend to any pertinent acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's service treatment records include a September 1990 Emergency Care record from Blanchfield Army Hospital in Fort Campbell, Kentucky, in which the Veteran reported that he had been assaulted after a football game that night.  Service clinicians found an injury to his left eyebrow and, in another September 1990 record, a left eye laceration.  In an April 1993 Report of Medical Examination, a clinician found that the Veteran's psychiatric status was normal.

The Veteran reports in a February 2013 letter that he "began smoking and drinking" as a result of "the stress of Desert Shield and Desert Storm....I am being treated for severe depression which I believe was the underlining [reason for] my drinking problem."  In a November 2012 VA treatment record, the Veteran stated that his depression is related to his experience at Desert Shield and Desert Storm, after which he started using cocaine.  However, in a February 2000 VA treatment record, the Veteran told a treating VA clinician that he receives no treatment or medication for psychological or emotional problems, and has no current significant psychiatric symptoms.  He further stated that he considers treatment for psychological or emotional problems to be not at all important.  He stated that he "had some depression but not serious due to his relapse."

The Veteran has not been provided with proper notice regarding an in-service personal assault.  Where in-service personal assault is at issue, VA has a heightened notification obligation whereby it must (1) notify the Veteran of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist him in submitting evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Accordingly, the Board finds the provided notice to be inadequate for a claim based on personal assault.  Therefore, the Board must remand this issue so that such notice can be provided pursuant to 38 C.F.R. § 3.304(f)(5).  The Board invites the Veteran to submit any evidence of the personal assault that occurred during service.

Thereafter, because the Veteran has provided competent lay testimony of his current symptoms, there are service treatment records establishing that he suffered injuries from an assault in service, and the evidence indicates that the claimed acquired psychiatric disorder may be linked with service, a VA examination as to that issue is warranted.  McLendon, 20 Vet. App. 79 (2006).

A remand of the issue of entitlement to a TDIU is warranted because it is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Additionally, the AOJ should request the Veteran's most recent pertinent VA and private medical records.  The Veteran should be given an opportunity to identify any additional healthcare providers who had treated him for his claimed acquired psychiatric disorder on remand.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

With respect to the issues of entitlement to service connection for headaches and entitlement to service connection for sleep apnea, remand is required because, following the RO's August 2014 rating decision, the Veteran submitted a timely notice of disagreement in March 2015 as to those issues.  To date, the RO has not issued a statement of the case as to those claims.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed acquired psychiatric disorder and capacity for employment that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his claimed acquired psychiatric disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Notify the Veteran of alternative forms of evidence that may serve to corroborate his account of his in-service personal assault, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist him in submitting evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.

4.  After physically or electronically associating any pertinent, outstanding records with the file, arrange for a VA psychiatric examination and opinion.  The examiner should identify or confirm the presence of any acquired psychiatric disorder.

For each diagnosed acquired psychiatric disorder, the examiner should state whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disorder is related to any in-service event or injury, or had its onset in service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the following:

* A September 1990 Emergency Care record from Blanchfield Army Hospital in Fort Campbell, Kentucky, in which the Veteran reported that he had been assaulted after a football game that night.

* Another September 1990 service treatment record, showing a left eye laceration.

* An April 1993 Report of Medical Examination showing that the Veteran's psychiatric status was normal.

* A February 2000 VA treatment record in which the Veteran told a treating VA clinician that he receives no treatment or medication for psychological or emotional problems and has no current significant psychiatric symptoms, but that he did have some depression due to his relapse.

* A November 2012 VA treatment record in which the Veteran stated that his depression is related to his experience at Desert Shield and Desert Storm, after which he started using cocaine.

* The Veteran's February 2013 statement attributing his smoking, drinking, and depression to the stress of Desert Shield and Desert Storm.

5.  Then readjudicate the appeal of the issues of 1) entitlement to service connection for an acquired psychiatric disorder and 2) entitlement to a TDIU due to service-connected disabilities.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

6.  Provide the Veteran with a statement of the case regarding the issues of 1) entitlement to service connection for headaches and 2) entitlement to service connection for sleep apnea.

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of one or more issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


